EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Williams (Reg. No. 58,704) on 31 August 2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:

asynchronously receiving the frequent build-side row at the first server from the second server, the frequent build-side row being asynchronously distributed by the second server to the first server in response to (i) the first server having at a frequency that exceeds a predetermined threshold and (ii) the second server having detected data skew on a probe side of the join operation at a runtime of the join operation;
generating, at the first server for the received frequent build-side row, a local hash table for processing a local instance of a portion of the join operation; and


10. (Currently Amended) A first server comprising:
at least one hardware processor; and
one or more non-transitory computer-readable storage media containing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:

asynchronously receiving the frequent build-side row at the first server from the second server, the frequent build-side row being asynchronously distributed by the second server to the first server in response to (i) the first server having at a frequency that exceeds a predetermined threshold and (ii) the second server having detected data skew on a probe side of the join operation at a runtime of the join operation;
generating, at the first server for the received frequent build-side row, a local hash table for processing a local instance of a portion of the join operation; and


18. (Currently Amended) One or more non-transitory computer-readable storage media containing instructions that, when executed by at least one hardware processor of a first server, cause the at least one hardware processor to perform operations comprising:

asynchronously receiving the frequent build-side row at the first server from the second server, the frequent build-side row being asynchronously distributed by the second server to the first server in response to (i) the first server having  at a frequency that exceeds a predetermined threshold and (ii) the second server having detected data skew on a probe side of the join operation at a runtime of the join operation;
generating, at the first server for the received frequent build-side row, a local hash table for processing a local instance of a portion of the join operation; and
altering, at the first server, a local input link to route a frequent probe-side row to the local instance of the portion of the join operation, the frequent probe-side row comprising a 

Terminal Disclaimer
The terminal disclaimer filed on 26 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,970,282 and U.S. Patent 10,970,283 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158